
	

115 S1853 IS: Small Business Disaster Relief Act of 2017
U.S. Senate
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1853
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2017
			Mr. Nelson (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To provide disaster relief to small businesses, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Small Business Disaster Relief Act of 2017.
 2.Sense of Congress regarding disaster loan processingIt is the sense of Congress that the Administrator of the Small Business Administration should use district offices of the Administration whenever possible to expedite the processing of disaster loans under section 7(b) of the Small Business Act (15 U.S.C. 636(b)).
 3.Small business development center portability grantsSection 21(a)(4)(C)(viii) of the Small Business Act (15 U.S.C. 648(a)(4)(C)(viii)) is amended— (1)in the first sentence, by striking as a result of a business or government facility down sizing or closing, which has resulted in the loss of jobs or small business instability and inserting due to events that have resulted or will result in a business or government facility downsizing or closing; and
 (2)by adding at the end the following: At the discretion of the Administrator, the Administrator may make an award greater than $100,000 to a recipient to accommodate extraordinary occurrences having a catastrophic impact on the small business concerns in a community..
 4.Disaster assistance to critical enterprisesSection 237 of the Disaster Relief Act of 1970 (15 U.S.C. 636d) is amended— (1)by redesignating subsection (b) as subsection (c); and
 (2)in subsection (a)— (A)by striking Farmers Home Administration and inserting Farm Service Agency;
 (B)by striking major disaster or and inserting major disaster or is vital to recovery efforts in the disaster area (including providing debris removal services, manufactured housing, gasoline, telecommunications, or building materials),; and
 (C)by striking Loans authorized and inserting the following:  (b)Terms and conditionsNotwithstanding any other provision of law, loans authorized by this section—
 (1)shall be made without regard to limitations on the size of loans which may otherwise be imposed by any other provision of law or regulations promulgated pursuant thereto; and
 (2)may waive any required evaluation of creditworthiness in exchange for a fee, as set by the Small Business Administration or the Farm Service Agency, as applicable..
